In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00043-CR



       VICTOR JAMAINE WILLIAMS, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41,702-A




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Victor Jamaine Williams, appellant, has filed with this Court a motion to dismiss his

appeal. The motion was signed by both Williams and his counsel in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                                 Jack Carter
                                                 Justice

Date Submitted:       April 30, 2013
Date Decided:         May 1, 2013

Do Not Publish




                                                 2